DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
	Claims 1-5 and 7-20 are currently pending and rejected.
	Claim 6 is cancelled.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards processing request for a first party to provide resource to a second party (such as request for fund transfer).  The concept is clearly related to managing transaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological 
Step 1: The claims 1-5 and 7-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards processing request for a first party to provide resource to a second party (such as request for fund transfer).  The concept, as recited in independent claims 1, 15, and 20, comprises receiving an indication from a first party to provide resources to a second party, identify a request instrument for the 
Prong Two
The present claims recite a processing device and a memory device as additional elements.  The additional elements are claimed to perform basic computer functions.  In claim 1, 15, and 20, the generic computer components perform receiving indication of resource transfer (i.e. receiving data over network), identifying a request instrument (i.e. processing data), creating a resource exchange message (i.e. processing data), coupling the request instrument to the resource exchange message (i.e. processing data), and exchanging the resources (i.e. transmitting data over network).  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The claims require the exchange of resources to be done in real-time.  In the court decision of Electric Power Group v. Alstom S, the Circuit Court ruled that processing data in real time does not render the claims less abstract, since it does not require anything inventive device or technique.  The present claims are similar, since they do not recite any unconventional device or technique.  One skilled in the art would appreciate that conventional networked computers are achieve real-time processing in most situations. 
Dependent claims 2-14 and 16-19 do not recite any additional elements.  Claims 2 and 16 recite receiving request from the second entity and notify the first entity (i.e. receiving and transmitting data over network).  Claim 3 and 17 recite receiving the electronic request instrument from the second entity (receiving and transmitting data over network).  Claim 4 and 18 recite receiving an image of physical request instrument, such as a check image scan (i.e. receiving and transmitting data over network).  Claim 5 and 19 recite receiving the electronic request instrument from the first entity (i.e. receiving and transmitting data over network).  Claim 6 recites the request instrument comprises a representation a physical resource instrument (i.e. extracting data from document; also note: this limitation only defines the request instrument without reciting any processing step).  Claim 7 recites capturing interaction information from the resource request (i.e. extracting data from document).  Claim 8 recites capturing information from an image (i.e. extract data from document).  Claim 9 recites identifying routing information from the message, accessing a routing directory, and exchanging the resource (i.e. processing data and transmitting data over network).  Claim 10 and 11 recite transferring resource (i.e. transmitting data over network).  Claim 12 recites settling in real-time (note: real-time processing does not require anything other than off the shelf computers).  Claim 13 and recite accessing a portal to monitor a plurality of MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.
The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processing device and a memory device as additional elements.  The additional elements are claimed to perform basic computer functions, as discussed earlier.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer.  

Claim Rejection – 35 U.S.C 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (Pub. No.: US 2011/0313917), in view of Wilson et al. (Patent No.: 10,521,785) and Davey et al. (Pub. No.: US 2019/0340590).
 	As per claim 1, 15, and 20, Lawson teaches a system for real-time interaction processing, the system comprising:
one or more memory devices with computer-readable program code stored thereon; and one or more processing devices operatively coupled to the one or more memory devices (see paragraph 0023-0024), wherein the one or more processing devices are configured to execute the computer-readable program code to:
receive an indication from a first entity to enter into an interaction to provide resources to a second entity based on a resource request from the second entity, wherein the resources are funds (see paragraph 0016, “payment coupon information, which may be typically provided as part of or otherwise accompany a hardcopy bill from a biller, may be scanned or otherwise converted to a digital image from which payment coupon information can be obtained by a payment service provider”; prior art teaches a payer/first entity transmitting payment coupon information to provide funds to a payee/second entity based on an image of a bill/electronic request instrument; also see paragraph 0018 and 0046-0047, receiving a scanned payment coupon image from the payer is considered an indication to enter a fund transfer to the payee); 

create a resource exchange message for providing the resources to the second entity (see paragraph 0041, “receiving and processing a payment request associated with a payment coupon image”);
operatively couple an image of the electronic request instrument to the resource exchange message (see paragraph 0041, “receiving and processing a payment request associated with a payment coupon image”); and
exchange the resources from a first entity resource pool to a second entity resource pool and settle the interaction over a real-time resource exchange network in real-time using the resource exchange message that includes the image of the electronic request instrument without utilizing an automated clearing house (ACH) network (see paragraph 0041, payment request information is sent to biller/payee’s financial institution system or ACH network or banking network to settle transfer of funds; ACH is not required to settle the transfer, prior art teaches banking network, the Internet, and/or any other suitable private or public network may be utilized to settle transaction).
Examiner also cites Wilson to support the argument that creating a payment message for providing funds to the second entity, and coupling an image of the bill to the payment message was known prior to the present invention.
Wilson teaches create a resource exchange message for providing the resources to the second entity, and operatively couple an image of the electronic request instrument to the resource exchange message (see column 55 line 55 through column 58 line 12, “prompt the payor to use the payor terminal to capture an image of the invoice or other remittance advice that the payor has previously received related to the payment obligation”, “at least one device payment message includes image data corresponding to the check image as well as the notations or other information that the payor has chosen or been required to include with the check payment”, and most importantly, “Further if data related to an invoice or other remittance advice is included with the at least one payor device payment message, data from the image of the invoice or other remittance advice may also be determined through image analysis by the at least one computer 570”; prior art clearly teaches image of invoice/bill can be coupled/included in a payment message).
 entity, and operatively couple an image of the electronic request instrument to the resource exchange message.  The modification would have been obvious, because it is merely applying a known technique (i.e. coupling invoice image to payment message) to a known system (i.e. payment request processing system) ready to provide predictable result (i.e. reduce possibility of paying for the wrong bill).
Examiner further notes, the combination of Lawson and Wilson does not explicitly teach identifying a routing identifier from the resource exchange message or the electronic request instrument; accessing a routing directory with a plurality of routing identifiers; identifying the second entity resource pool of the second entity based on the routing identifier; and exchanging the resources between the first entity resource pool and the second entity resource pool, wherein the routing identifier allows for the interaction to occur without sharing account numbers between the first entity and the second entity.
Davey teaches exchange the resources from a first entity resource pool to a second entity resource pool and settle the interaction without utilizing an automated clearing house (ACH) network (see paragraph 0027, “Payor FI 111 and payee FI 121 are connected to each other by a network 130 (also referred to as Real Time Payment (RTP) network).  In one example embodiment, the network 130 is not an automated clearinghouse (ACH) network”);
 identifying a routing identifier from the resource exchange message or the electronic request instrument (see paragraph 0050-0051, “includes a translation of the BANPC and BRNRC identifiers included in a message, such as, e.g., a request for payment message (RFP) or a payment transaction message, back into bank account and routing numbers, respectively”; also see paragraph 0055, 0057, 0065, and 0072); 
accessing a routing directory with a plurality of routing identifiers (see paragraph 0050-0051, “during the detokenization procedure, the BANPC and BRNPC identifiers are correlated to an account number and an associated routing number, respectively, stored in the proprietary directory 210 of the federated directory 200”; also see paragraph 0055, 0057, 0065, and 0072); 
identifying the second entity resource pool of the second entity based on the routing identifier (see paragraph 0050-0051“during the detokenization procedure, the BANPC and BRNPC identifiers are correlated to an account number and an associated routing number, respectively, stored in the proprietary directory 210 of the federated directory 200”; also see paragraph 0055, 0057, 0065, and 0072; routing number is sufficient to identity the second entity resource pool, which is the payee financial institution); and 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Lawson and Wilson with teaching from Davey to include identifying a routing identifier from the resource exchange message or the electronic request instrument; accessing a routing directory with a plurality of routing identifiers; identifying the second entity resource pool of the second entity based on the routing identifier; and exchanging the resources between the first entity resource pool and the second entity resource pool, wherein the routing identifier allows for the interaction to occur without sharing account numbers between the first entity and the second entity.  The modification would have been obvious, because it is merely applying a known technique (i.e. tokenization/detokenization of sensitive banking information) to a known system (i.e. payment request processing system) ready to provide predictable result (i.e. enhance security).
As per claim 2 and 16, Lawson does not teach wherein the one or more processing devices are further configured to execute the computer-readable program code to: receive the resource request from the second entity; notify the first entity of the resource request from the second entity.
	Wilson teaches receive the resource request from the second entity; notify the first entity of the resource request from the second entity (see column 53 line 33 through column 54 line 43, “the operator of the payee terminal is enabled to enter information regarding a new payment request…the at least one check payment request message may include invoice image data which corresponds to an image of an invoice or other remittance advice with which the check payment is associated”, and “Also in response to receipt of the check payment request message and the programming of the computer 570, the computer 570 is operative to send at least one check payment request message indicated 582 to the payor terminal”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lawson with teaching from Wilson to include receive the resource request from the second entity; notify the first entity of the resource request from the 
	As per claim 3 and 17, Lawson does not teach wherein receiving the resource request from the second entity further comprises receiving the electronic request instrument from the second entity along with the resource request.
	Wilson teaches receiving the electronic request instrument from the second entity along with the resource request (see column 53 line 33 through column 54 line 43, “the operator of the payee terminal is enabled to enter information regarding a new payment request…the at least one check payment request message may include invoice image data which corresponds to an image of an invoice or other remittance advice with which the check payment is associated”, and “Also in response to receipt of the check payment request message and the programming of the computer 570, the computer 570 is operative to send at least one check payment request message indicated 582 to the payor terminal”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lawson with teaching from Wilson to include receiving the electronic request instrument from the second entity along with the resource request.  The modification would have been obvious, because it is merely applying a known technique (i.e. receiving payment request from payee and transmitting notification to payer) to a known system (i.e. payment request processing system) ready to provide predictable result (i.e. allow payee to initiate payment request).
 	As per claim 4 and 18, Lawson teaches wherein the electronic request instrument is identified by receiving the image of the physical request instrument captured by the first entity (see paragraph 0016, “payment coupon information, which may be typically provided as part of or otherwise accompany a hardcopy bill from a biller, may be scanned or otherwise converted to a digital image from which payment coupon information can be obtained by a payment service provider”; prior art teaches a payor/first entity transmitting payment coupon information to provide funds to a payee/second entity based on an image of a bill/electronic request instrument; also see paragraph 0046-0055).
 	As per claim 5 and 19, Lawson teaches wherein the electronic request instrument is identified by receiving the electronic request instrument from the first entity (see paragraph 0016 and 0046-0055, upon receiving the payment request, the payment service provider identify a scanned image of a bill associated with the payment request; also see paragraph 0058, “additional processing may optionally be performed to first identify and isolate the payment coupon from an immaterial portion of the image if it is determined that the image received represents more than the payment coupon”).
Claim 6 is cancelled.

 	As per claim 8, Lawson teaches wherein capturing the interaction information from the electronic request instrument comprises capturing information from the image of the electronic request instrument (see paragraph 0016 and 0046-0055).
 	As per claim 9, Lawson does not teach wherein exchanging the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network compiles with ISO messaging requirements and occurs within 15 second. 
	Davey teaches exchanging the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network compiles with ISO messaging requirements and occurs within 15 second (see paragraph 0101, “the system adheres to widely used global standards (e.g., ISO 20022) and the processes/conventions used by real-time payment systems”; also see paragraph 0008, 0058, 0083-0084, and 0102, prior art can conduct transaction in real-time, which is understood as occurring within 15 second).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combination of Lawson and Wilson with teaching from Davey to include exchanging the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network compiles with ISO messaging requirements and occurs within 15 second.  The modification would have been obvious, because it is merely applying a known technique (i.e. complying with ISO standard) to a known system (i.e. payment request processing system) ready to provide predictable result (i.e. ensuring compatibility with other systems).
 	As per claim 10, Lawson teaches wherein providing the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network comprises providing the resources from the first entity resource pool to a first organization resource pool held by a resource exchange organization, and from a second organization resource pool held by the resource exchange organization to the second entity resource pool (see paragraph 0041, prior art teaches funds are transferred from payer’s financial institution to a biller/payee’s financial institution; financial institutions are resources pools).
 	As per claim 11, Lawson teaches wherein providing the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network further comprises providing the resource from the first organization resource pool to the second organization resource pool within the resource exchange organization (see paragraph 0041, prior art teaches funds are transferred from payer’s financial institution to a biller/payee’s financial institution; financial institutions are resources pools).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (Pub. No.: US 2011/0313917), in view of Wilson et al. (Patent No.: 10,521,785) and Davey et al. (Pub. No.: US 2019/0340590), and further in view of Cook (Pub. No.: US 2018/0211340).
 	As per claim 12, Lawson does not explicitly teach wherein the resources exchanged from the first entity resource pool to the second entity resource pool is settled in real-time.
	Cook teaches the resources exchanged from the first entity resource pool to the second entity resource pool is settled in real-time (see paragraph 0109, “wire transferring of funds provides a real-time method of immediately transferring funds between the user account and the recipient account”).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lawson with teaching from Cook to include the resources exchanged from the first entity resource pool to the second entity resource pool is settled in real-time.  The modification would have been obvious, because it is merely applying a known technique (i.e. settle transaction in real time) to a known system (i.e. payment request processing system) ready to provide predictable result (i.e. allow payee to access funding sooner).
 	
Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (Pub. No.: US 2011/0313917), in view of Wilson et al. (Patent No.: 10,521,785) and Davey et al. (Pub. No.: US 2019/0340590), and further in view of Chen (Pub. NO.: US 2019/0333160).
As per claim 13, Lawson does not explicitly teach wherein the one or more processing devices are configured to execute the computer-readable program code to allow access to an interaction portal to monitor a plurality of interactions with resource exchanges between a plurality of entities.
Chen teaches allow access to an interaction portal to monitor a plurality of interactions with resource exchanges between a plurality of entities (see paragraph 0041, “all records can be viewed by corresponding parties in a web browser”).

 	As per claim 14, Lawson does not explicitly teach wherein the one or more processing devices are configured to execute the computer-readable program code to allow access to a report portal for reporting a plurality of interactions between a plurality of entities.
Chen teaches allow access to a report portal for reporting a plurality of interactions between a plurality of entities (see paragraph 0041, “all records can be viewed by corresponding parties in a web browser”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lawson with teaching from Chen to include allow access to a report portal for reporting a plurality of interactions between a plurality of entities.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing portal and report for all transactions) to a known system (i.e. payment processing system) ready to provide predictable result (i.e. allow users to store, search, and audit transactions).



Response to Remarks
Rejection under 35 U.S.C. 103
Applicant has amended all independent claims.  Examiner cites a new prior art, Davey et al. (Pub. No.: US 2019/0340590), to address the amended features.

Rejection under 35 U.S.C. 101
Applicant's arguments, with respect to claim rejection 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant also made argument with respect to Example 42 of the Subject Matter Eligibility Examples.  Examiner points out that Example 42 is directed to converting data from different sources in different formats into a standardized format to enable storage and communication of data among different propitiatory systems.  The amended claims do not recite converting data message from different sources in different formats into a standardized format.  The present claims are not analogous to the claims in Example 42.  Applicant’s argument is not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAR-2022